Parker, C. J.
The defendants by their default admit the allegations of the bill. The truth of the matters charged is likewise shown by the evidence furnished.
The court possesses full equity jurisdiction in cases of mistake, and this is a case in which relief is granted under that branch of the jurisdiction. A court of equity reforms the conveyance or instrument, by making it such as the parties intended. 1 Story’s Eq. 171; 2 Johns. Ch. R. 585, Gillespie vs. Moon.
This, however, is not done by erasure or interlineation, but by a decree, stating the reform required, with such orders for injunction and releases as may be necessary and proper to carry the decree into effect. 2 Johns. Ch. R. 602.
Decree. It having been clearly proved, and admitted in the hearing of the cause, that in making the deed from Howe to the plaintiff a mistake was made by inserting, &c., instead of, &c., it is considered by the court here that equity and good conscience require that the deed should be reformed and corrected by substituting, &c., and that the title to the *380lot which would be conveyed by the deed as thus corrected, be confirmed and established to the plaintiff, so far as may be consistent with the legal rights of other persons not parties hereunto. And it is ordered and decreed that the respondents be perpetually enjoined from claiming, possessing, conveying, or in any other manner interfering with the tract so truly described as aforesaid, and for the purpose of enabling each party to be quieted and to have their several rights appear on the public records, that the defendants execute deeds of release accordingly.